Citation Nr: 1122689	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  11-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for loss of hair, to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for loss of teeth, to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for a kidney disability, to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for a circulatory disability, to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to October 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation in Operation Crossroads during service.

2.  The Veteran did not have loss of hair, a kidney disability, or a circulatory disability during service or until many years after his separation from service, and there is no competent evidence or opinion suggesting a medical relationship between any such current disability and the Veteran's military service, to include as a result of exposure to radiation.

3.  The Veteran did not experience loss of teeth during service due to loss of substance of body of maxilla or mandible as a result of trauma or disease other than periodontal disease, and there is no competent evidence or opinion of any tooth loss as a result of exposure to radiation.


CONCLUSIONS OF LAW

1.  Loss of hair was not incurred in or aggravated by active service, and the incurrence or aggravation of loss of hair during active service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

2.  Loss of teeth was not incurred in or aggravated by active service, and the incurrence or aggravation of loss of teeth during active service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 4.150, Diagnostic Code 9913 (2010).

3.  A kidney disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a kidney disability during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

4.  A circulatory disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a circulatory disability during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, and VA treatment records.  The Board notes that the May 2010 letter asked the Veteran to provide information concerning medical treatment and included release forms for the Veteran to complete so that VA could request the records.  Subsequently, an RO employee contacted the Veteran, who asked that the questions be referred to his daughter.  The Veteran's daughter indicated that in response to the VCAA letter, there was no more evidence to submit, and that VCAA was being waived.  Thus, while the evidence of record prior to the May 2010 letter suggests the Veteran receives some private treatment, no further assistance could be provided to obtain such records in the absence of fully completed release forms.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

The Veteran has not been afforded VA physical examinations concerning these claims.  The Board, however, finds that examinations are not required in this case.  As will be explained below, there is no medical evidence or competent lay evidence that suggests any of these disabilities arose during service or are related to service.  In a May 2010 statement the Veteran asserted that he lost his hair and teeth, and developed kidney and circulatory disabilities after his discharge from service.  While the Veteran asserts he has these disabilities as a result of exposure to ionizing radiation, there is no competent evidence suggesting a link between his current disabilities and service, to include radiation exposure therein.  Consequently, VA examinations are not required.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain cardiovascular and or renal diseases become manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, if a radiogenic disease manifests during the applicable period.  38 C.F.R. § 3.311(a) (2010). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran participated in Operation Crossroads and is presumed to have been exposed to ionizing radiation during service.  

Service treatment records reflect no complaint, treatment, or diagnosis related to loss of hair, kidney disability, or a circulatory disability.  In fact, on examination at separation the Veteran's cardiovascular system, genitourinary system and heart were normal.  At entry into service in January 1946, the Veteran was reported as missing teeth numbers 1, 2, 4, 13, 14, 16, 17, 19, 30, and 32.  It was noted that he had carious teeth at entry.  In an examination for dentures in March 1946, shortly after entry, the Veteran was reported as missing teeth numbers 1, 3, 4, 5, 10, 12, 13, 14, 16, 17, 19, 29, 30, 31, and 32.  He was provided with partial dentures for the maxilla and mandible.  At separation, the reported missing teeth were 1, 3, 4, 5, 10, 12, 13, 14, 17, 29, 30, 31, 31.  A VA examination in May 1949 revealed missing teeth numbered 2, 3, 4, 5, 8, 10, 12, 13, 14, 15, 17, 18, 19, 20, 30, and 32.  Tooth number 31 was listed as non restorable and a recommendation for extraction was noted.  Service connection for treatment purposes was established for tooth number 31 in February 1949.

In a May 2010 statement, the Veteran noted that after discharge he lost his hair and teeth and then was later diagnosed with circulatory and kidney problems.  

Current VA outpatient treatment records reflect diagnoses of hypertension, coronary artery disease, chronic anemia (secondary to renal failure), peripheral vascular disease/abdominal aortic aneurysm, chronic kidney disease (on dialysis), atherosclerosis, and occlusion and stenosis of the carotid artery with a cerebral infarction.  In April 2010, the Veteran reported no history of cancer, lymphoma or leukemia.  He stated that he lost his teeth in 1949.  

Loss of hair, loss of teeth and the diagnosed kidney and circulatory disabilities are not diseases presumed to be caused by exposure to radiation pursuant to 38 C.F.R. § 3.309(d).  Thus, that presumption is not applicable in this case.  Likewise, loss of hair, loss of teeth and the diagnosed kidney and circulatory disabilities are not radiogenic diseases pursuant to 38 C.F.R. § 3.311, and there is no competent evidence of record suggesting that any of these conditions are due to ionizing radiation exposure.  Thus, additional development under 38 C.F.R. § 3.311 is not warranted for those conditions.  

While the Veteran contends that he has loss of hair, loss of teeth, a kidney disability, and a circulatory disability due to his exposure to ionizing radiation, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board has afforded no weight to the Veteran's lay contentions, as any probative opinion as to a relationship between these disabilities and exposure to radiation requires medical expertise.  

The Board notes that the Veteran has argued that the Department of Justice now includes chronic renal disease as an eligibility criteria for onsite participants in nuclear testing, and cited 28 C.F.R. § 79.31 for that contention.  However, upon review of the regulatory provisions, which pertain to the Radiation Exposure Compensation Act, the reference to chronic renal disease actually pertains only to uranium workers, specifically those who worked as millers and ore transporters.  28 C.F.R. § 79.3(5), (6) (2010).  For example, 28 C.F.R. § 79.3(5) provides "For persons who contracted . . . chronic renal disease . . . following employment for at least one year (12 consecutive or cumulative months) in a uranium mill in specified states during the designated time period" a certain amount of compensation will be paid.  The listed diseases for persons exposed through onsite participation in nuclear testing does not include chronic renal disease; rather, the list for such participants is strikingly similar to VA's radiation regulations, listing leukemia, multiple myeloma, lymphoma, and various cancers.  See 28 C.F.R. § 79.22.  Thus, the regulations under the Radiation Exposure Compensation Act do not support the Veteran's claim.

The Veteran could still establish service connection if any of these disabilities are shown to be directly related to his active service.  

None of the medical records reflecting diagnoses of circulatory or kidney disabilities even suggests that there exists a medical nexus between these disabilities and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  There is no medical evidence reflecting a diagnosis of a disability resulting in hair loss and the Veteran is not competent to diagnose a disability resulting in hair loss.  See Jandreau, 492 F.3d at 1376-66.  Moreover, none of these conditions were treated or reported during service and in May 2010 the Veteran indicated that they did not manifest until after his service.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).  

The Veteran has not reported any trauma to the face or teeth or disease that could account for the teeth he lost during service.  Instead, he asserts that he lost his teeth (after service) as a result of exposure to radiation.  The service dental records also do not reflect any trauma or bone disease (such as osteomyelitis).  Instead, multiple missing and carious teeth are noted at entry and then several teeth were replaced by dentures shortly thereafter.  Thus, the evidence suggests that the Veteran's teeth were not lost during service as a result of trauma or disease other than periodontal disease.  Moreover, there is simply no indication that the teeth were lost due to bone loss.  As such, service connection for loss of teeth during service is not warranted when considering 38 C.F.R. § 4.150, Diagnostic Code 9913.  

In sum, while the Board acknowledges the Veteran's sincere belief that his health problems are related to his radiation exposure during Operation Crossroads, there is simply no competent evidence that any of these disabilities are related to his exposure to ionizing radiation in service.  Moreover, the preponderance of the evidence indicates that the Veteran did not have a disability resulting in hair loss, a kidney disability, or a circulatory disability during service or for many years thereafter.  The preponderance of the evidence also indicates that the Veteran did not lose any teeth during service as a result of loss of substance of the body of the maxilla or mandible due to trauma or disease.  Accordingly, service connection for loss of hair, loss of teeth, a kidney disability, and a circulatory disability is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for loss of hair, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for loss of teeth, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for a kidney disability, to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for a circulatory disability, to include as a result of exposure to ionizing radiation, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


